Citation Nr: 9905853	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  97-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1995.

This appeal arises from a May 1996 decision by the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current right ear pathology is shown to be related to 
service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
hearing loss of the right ear.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet.App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well- 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

To establish a well-grounded claim, there must be competent 
evidence of incurrence or aggravation of a disease or injury 
in service, of a current disability and of a nexus between 
the inservice injury or disease and the current disability.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Factual Background

Service medical records include an audiological evaluation 
performed at the time of in November 1968.  The pure tone 
thresholds, in decibels, were as noted below.




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
45
55

Throughout service, numerous audiometric tests were 
performed.

In November 1994, audiometric testing of the right ear 
revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
65
75

At the time of his separation in March 1995, audiometric 
testing of the right ear revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
35
55

On the VA audiological evaluation in March 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
50
75

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

Service connection for hearing loss of the right ear was 
denied by rating decision dated in May 1996 because the 
veteran had hearing loss of the right ear prior to service, 
which was not aggravated by his active service.  

In a letter dated in April 1997, Michael Sherbin, D.O., 
stated that he initially saw the veteran that month for a 
complaint of constant tinnitus on the left that had had its 
onset a few days previously.  The physician noted that 
audiological testing was performed and revealed normal 
thresholds through 2KHz down in the right ear at 4 and 8 KHz 
.  The veteran's speech discrimination was excellent 
bilaterally.  Dr. Sherbin did not link the veteran's hearing 
loss of the right ear to his active service.  

In October 1997 the Board remanded the case for review by an 
audiologist.


The veteran was afforded a VA audiological evaluation in 
April 1998.  The report reveals that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
55
75

Speech audiometry revealed speech recognition ability of 96 
percent.  An otoscopy was within normal limits bilaterally.  
There was a moderate to severe pure tone loss on the right.  
Stenger testing was negative.  No significant bone gaps were 
found.  The speech reception thresholds were in agreement 
with the pure tone averages bilaterally.  Word recognition 
was excellent bilaterally.  The tympanograms were normal.  
Ipsilateral acoustic reflexes were present on the right 
through 2000 Hertz and contralateral acoustic reflexes were 
present through 4000 Hertz.  No evidence of reflex decay was 
elicited.  

The diagnosis segment of the report states that there was 
bilateral asymmetrical, right greater than left high 
frequency sensorineural hearing loss.  An auditory brainstem 
response (ABR) in 1996-1997 was normal.  The examiner found 
that no further testing was indicated.  The fact that the 
shift from the 1968 baseline at 4000 Hertz was the same as in 
1994 was noted.  The examiner opined that the change in 
auditory sensitivity above 2000 Hertz was not attributable to 
aging; if it were a bilateral hearing loss would be expected.  
The examiner also opined that the veteran's hearing loss was 
not attributable to noise exposure, because that too, should 
be bilateral.  The improvement in the scores for the left ear 
suggested something other than noise exposure caused the 
veteran's hearing loss.  Finally, the examiner stated that 
whatever caused the original shift in the veteran's hearing  
sensitivity (emphasis added) was most likely the cause of the 
veteran's current hearing sensitivity shift.  The examiner 
was not able to state what the original cause was.  

During his hearing before a member of the Board in October 
1998, the veteran displayed a Starset Headset, model number 
HSB 311-3.  He testified that the headset has a plastic ear 
piece that is form fitted to one ear.  He testified that he 
wore such a headset as an air traffic controller.  The 
headset blocked most exterior sounds from the left ear, 
allowing the transmissions from the aircraft to be heard in 
that ear.  The right ear, however, was exposed to all of the 
exterior sounds.  The veteran testified that his way of using 
the headset answered the examiner's questions regarding 
unilateral rather than bilateral hearing loss.  He was 
service-connected for tinnitus and that he could not believe 
that he could have tinnitus without his hearing being damaged 
somewhere along the way.  He had trouble understanding some 
of his students because they have high pitched voices.  He 
added that he did not know whether the classroom environment 
or his hearing loss was the reason he had trouble hearing his 
students, noting that he is not an expert in that area. He 
had not received treatment for his hearing loss.  He 
testified that the VA examiner in Detroit told him that a 
hearing aid would be beneficial, but he would be reluctant to 
wear one at this stage.  

Analysis

To establish a well-grounded claim, there must be competent 
evidence of incurrence or aggravation of a disease or injury 
in service, of a current disability and of a nexus between 
the inservice injury or disease and the current disability.  
See Caluza.  In this case, the veteran has presented no 
medical evidence that demonstrates that he incurred hearing 
loss of the right ear in service.  Therefore the claim for 
service connection for hearing loss of the right ear is not 
well grounded and must be denied.

The April 1998 VA examination report states that the cause of 
the original hearing sensitivity shift was unknown.  Although 
the examiner did opine that bilateral hearing loss would most 
likely be the expected result of hearing loss due to aging or 
noise exposure, she was able to exclude both processes as the 
cause of the veteran's hearing loss of the right ear. 

Although the veteran asserts that his hearing loss of the 
right ear was caused by active service, he has submitted no 
medical evidence to substantiate his claim.  Although he is 
competent to provide an account of his symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge".  Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992).  The record is negative for 
competent medical evidence or opinions linking the veteran's 
unilateral hearing loss to his active service.  He has 
presented no medical opinion to substantiate his theory that 
use of a headset kept his right hearing loss from being 
bilateral.  Absent such medical evidence the claim is not 
well grounded and must be denied.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  To wit, the 
RO denied the veteran's claim on the merits, while the Board 
has concluded that this claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet.App. 
425, 432 (1996).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims for entitlement to service connection for hearing loss 
of the right ear.  See Robinette v. Brown, 8 Vet.App. 69, at 
77-78 (1995).  Essentially, the veteran needs evidence of 
incurrence or aggravation of hearing loss of the right ear in 
active service, or medical evidence of a causal link between 
his current hearing loss of the right ear and his period of 
active service.


ORDER

The appeal of the issue of entitlement to service connection 
for hearing loss of the right ear is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals

- 7 -


